 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    CAROLYN CASTELLANOS,                         No. 2:19-cv-00592-MCE-CKD
12                     Plaintiff,
13           v.                                    RELATED CASE ORDER
14    TRANSUNION, LLC, et al.,
15                     Defendants.
16
      EDWARD CASTELLANOS,                          No. 2:19-cv-00684-TLN-KJN
17
                       Plaintiff,
18
             v.
19
      EXPERIAN INFORMATION
20    SOLUTIONS, INC., et al.,
21                     Defendants.
22
23         The Court received the Notice of Related Case filed on July 18, 2019.
24   Examination of the above-entitled civil actions reveals that these actions are related
25   within the meaning of Local Rule 123(a) (E.D. Cal. 1997).
26   ///
27   ///
28   ///
                                                   1
 1   The actions involve the same defendant and are based on the same or similar claims,
 2   the same property transaction or event, similar questions of fact and the same questions
 3   of law and would therefore entail a substantial duplication of labor if heard by different
 4   judges. Accordingly, the assignment of the matters to the same judge is likely to effect a
 5   substantial savings of judicial effort and is also likely to be convenient for the parties.
 6          The parties should be aware that relating the cases under Local Rule 123 merely
 7   has the result that both actions are assigned to the same judge; no consolidation of the
 8   action is effected. Under the regular practice of this court, related cases are generally
 9   assigned to the district judge and magistrate judge to whom the first filed action was
10   assigned.
11          IT IS THEREFORE ORDERED that the action denominated 2:19-cv-00684-TLN-
12   KJN is reassigned to District Judge Morrison C. England, Jr. and Magistrate Judge
13   Carolyn K. Delaney for all further proceedings, and any dates currently set in this
14   reassigned case only are hereby VACATED. The caption on documents filed in the
15   reassigned case shall be shown as 2:19-cv-00592-MCE-CKD.
16          IT IS FURTHER ORDERED that the Clerk of the Court make appropriate

17   adjustment in the assignment of civil cases to compensate for this reassignment.
18          IT IS SO ORDERED.
19   Dated: July 24, 2019

20
21
22
23
24
25
26
27
28
                                                     2
